UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 VALVETECH, INC.,

                                Plaintiff,

                v.                                       Case No. 17-CV-6788-FPG

 AEROJET ROCKETDYNE, INC.,

                                Defendant.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, I manually filed the foregoing:

       (i)     Defendant Aerojet Rocketdyne Inc.’s Notice of Motion for Summary Judgment;

       (ii)    Aerojet Rocketdyne Inc.’s Memorandum Of Law In Support Of Its Motion For
               Summary Judgment;

       (iii)   Aerojet Rocketdyne Inc.’s Statement Of Undisputed Material Facts In Support Of
               Its Motion For Summary Judgment;

       (iv)    Aerojet Rocketdyne Inc.’s Appendix To Local Rule 56 Statement Of Material Fact
               and Exhibits attached thereto;

       (v)     Notice of Motion to File Documents Under Seal

       (vi)    Declaration of Michael B. Eisenberg, Esq., In Support Of Motion to File
               Documents Under Seal

       (vii)   Proposed Order Granting Motion to Seal

with the Clerk of the United States District Court, Western District of New York in accordance

with the local rules and procedures for such a filing.

       The following CM/ECF participants were electronically notified and provided copies of

the above listed documents via email:

               Christopher J. Lattuca (clattuca@vaheygetz.com)
               Laurie A. Vahey (lvahey@vaheygetz.com)

                                                 1
           Jon P. Getz (jgetz@vaheygetz.com)
           Jared Kimball Cook (jcook@vaheygetz.com)
           Vahey Muldoon Reston Getz LLP
           114 Exchange Boulevard
           Suite 400
           Rochester, NY 14614

           John D. Esterhay (jesterhay@perkinscoie.com)
           Kevin John Patariu (kpatariu@perkinscoie.com)
           Miguel J. Bombach (MBombach@perkinscoie.com)
           Perkins Coie LLP
           11452 El Camino Real, Suite 300
           San Diego, CA 92130-2080

           Laura Anne Vanderbrook (laura@vanderbrooklawpc.com)
           Vanderbrook Law, P.C.
           1 East Main Street, Floor 10
           Rochester, NY 14614




Dated: June 14, 2021                        STEPTOE & JOHNSON LLP

                                             /s/ Michael B. Eisenberg
                                            Michael Eisenberg
                                            STEPTOE & JOHNSON LLP
                                            1114 Avenue of the Americas
                                            New York, NY 10036
                                            (212) 506-3900
                                            meisenberg@steptoe.com

                                            Daniel F. Gelwicks
                                            STEPTOE & JOHNSON LLP
                                            227 West Monroe Street
                                            Chicago, IL 60606
                                            (312) 577-1291
                                            dgelwicks@steptoe.com

                                            Counsel for Defendant
                                            Aerojet Rocketdyne, Inc.



                                        2
